DAUKSCH, Judge.
This matter is here for our review for the second time. In McDonald v. State, 321 So.2d 453 (Fla. 4th DCA 1975) quite a bit of judicial labor went into this matter and an even greater amount of valuable attorney’s time was expended in setting out the law of this case. Notwithstanding all that, we have again for review the Judgments and sentencing of the Appellant to jail for three counts of contempt. This court said before that Appellant was only liable for one contempt. In order to prevent any possible future misunderstanding the Judgments and sentences below are reversed. The jail time which the Defendant has already served in this matter shall be credited to the time he is serving on another sentence given upon a revocation of his probation.
LETTS, J., and WEAVER, SIDNEY M., Associate Judge, concur.